Case 3:19-cv-12237-FLW-LHG Document 11 Filed 06/17/19 Page 1 of 3 PageID: 279



                                                                       Paul J. Fishman
                                                                       +1 212.836.8152 Direct
                                                                       Paul.Fishman@arnoldporter.com




                                                      June 17, 2019


     VIA ECF

     The Honorable Lois H. Goodman, U.S. Magistrate Judge
     United States District Court, District of New Jersey
     Clarkson S. Fisher Building & U.S. Courthouse
     Courtroom 7E
     402 East State Street
     Trenton, NJ 08608


             Re:     Shaw v. Kreizer, Case No. 3:19-cv-12237-FLW-LHG

     Dear Judge Goodman:

             Along with Pashman Stein Walder Hayden, we represent Defendants-
     Counterclaimants in the above-captioned action. As the Court is aware, this case involves
     disputes arising out of the termination and dissolution of a law firm partnership known as
     Shaw Kreizer, P.A. (“Shaw Kreizer”). Although there are underlying matters that will be
     resolved in the ordinary course of this ligation, we write to respectfully request a pre-
     motion and status conference to address ongoing, urgent issues among the parties in this
     action, which are adversely affecting the clients of David P. Kreizer LLC (“DPK LLC”)
     on a daily basis.

             Mr. Shaw is apparently unable to handle ethically and professionally that many
     former Shaw Kreizer clients have elected to have DPK LLC and Mr. Kreizer continue to
     represent them. As a result, he or those in his employ have repeatedly and detrimentally
     sought to interfere with that choice, and have refused to facilitate simple administrative
     tasks necessary to the orderly transfer of ongoing client matters. Mr. Shaw’s actions have
     left cases and settlements in limbo, increased client expenses, delayed ongoing actions, and
     resulted in many angry, frustrated clients. Although we have been patient and tried to work
     these matters out through numerous letters, emails and phone calls, our efforts have
     unsuccessful and we now seek the Court’s assistance.

             There are three issues in particular that require immediate attention: (i) Plaintiffs’
     failure to provide DPK LLC with copies of 92 files and 47 substitution of counsel forms
     for clients who have executed written documentation of their choice of Mr. Kreizer; (ii) the
     inability to quickly resolve the disbursement of settlement money to clients who have
Arnold & Porter Kaye Scholer LLP
One Gateway Center, Suite 1025 | Newark, NJ 07102-5315 | www.arnoldporter.com
Case 3:19-cv-12237-FLW-LHG Document 11 Filed 06/17/19 Page 2 of 3 PageID: 280




   Judge Goodman
   June 17, 2019
   Page 2

   chosen to retain DPK LLC (“DPK LLC Clients”); and (iii) the refusal of Plaintiffs, and
   those who work with them, to stop contacting, harassing, and threatening DPK LLC
   Clients. Each of these issues is irreparably harming the DPK LLC Clients, Defendants-
   Counterclaimants, and the business of DPK LLC.

   Client Files and Substitution of Counsel Forms

           Since late April, when numerous clients indicated their preference for Mr. Kreizer
   and his new firm, Defendants-Counterclaimants have repeatedly requested that Plaintiffs
   provide them with copies of relevant client files and, where necessary, substitution of
   counsel forms. Plaintiffs have dragged their feet on these requests. In fact, despite
   numerous demands, including two lists provided directly to Plaintiffs‘ counsel, there are
   92 client files and 47 substitution of counsel forms still outstanding. Plaintiffs’ failure to
   expeditiously transfer files and execute substitution forms is an intentional effort to
   interfere with the ability of DPK LLC to represent these clients properly.

          Defendants-Counterclaimants respectfully request that the Court order Plaintiffs to
   turn over all of the outstanding files and substitution of counsel forms, by June 19, 2019.

   Disbursement of Client Settlement Amounts

            Prior to the filing and during the pendency of this action, the cases of a number of
   DPK LLC Clients have settled. In some instances, the settlement payments have been
   sitting in or deposited into a bank account of Shaw Kreizer or Judd Shaw, P.A. However,
   Plaintiffs have ignored repeated, urgent requests by DPK LLC to facilitate the clients’
   receipt of the money to which they are entitled. Instead, Plaintiffs have thrown up a
   smokescreen of allegations of sloppy accounting to justify their refusal to transfer
   settlement funds to clients, even when Defendants-Counterclaimants have offered to
   escrow the portion of the settlements attributable to expenses or fees. In one instance last
   week, Plaintiffs finally agreed to release the monies owed to one individual only when the
   client threatened to file an ethics complaint.

           This Court should not permit this conduct to continue.                  Defendants-
   Counterclaimants therefore respectfully request that the Court order Plaintiffs to distribute
   immediately all monies owed to any DPK LLC Clients and to attend expeditiously to future
   settlements. To the extent there is any dispute regarding portions of the settlements that
   are attributable to fees and expenses, Defendants-Counterclaimants respectfully request
   that the Court order the parties to put those disputed amounts in escrow during the
   pendency of the action and pay the remainder to the client.
Case 3:19-cv-12237-FLW-LHG Document 11 Filed 06/17/19 Page 3 of 3 PageID: 281




   Judge Goodman
   June 17, 2019
   Page 3

   Harassing and Threatening Client Communications

           Almost every day, Mr. Kreizer, or one of his employees at DPK LLC, is contacted
   by a DPK LLC Client complaining about a communication from Plaintiffs or individuals
   who work for them. The clients’ descriptions of these encounters are deeply troubling, and
   appear to recount conduct that violates the rules of professional conduct. For example, we
   are advised that clients have reported receiving three to four calls in a week from someone
   associated with Plaintiffs; multiple email and letter communications alleging dire
   circumstances if the clients continue to move forward with the retention of DPK LLC; and
   other communications misrepresenting the manner in which Mr. Kreizer departed Shaw
   Kreizer, the ability of Judd Shaw, P.A. to transfer files, and monies owed for incurred fees
   and expenses. At one point, we understand that clients were being told that they had to pay
   back all fees and expenses immediately, even though the clear language of their retainer
   agreements with Shaw Kreizer provided that such fees and expenses would be due at the
   end of the case. Additionally, we understand that certain clients have contemplated hiring
   attorneys in an effort to stop the harassment.

           Although Defendants-Counterclaimants have repeatedly asked Plaintiffs to stop
   contacting clients in this manner, Plaintiffs have not changed their behavior and, in fact,
   the client contact appears to be escalating. This blatant harassment has caused clients a
   great deal of anxiety, and is damaging the ongoing business and reputation of DPK LLC.

           Consequently, Defendants-Counterclaimants respectfully request that the Court
   order Plaintiffs to cease any outreach and communications with individuals who have
   either executed client preference forms or signed engagement letters with DPK LLC. To
   the extent that Plaintiffs allege that DPK LLC or any other Defendant improperly solicited
   these individuals (and there should be none, as Defendants-Counterclaimants abided by
   their ethical obligations in each instance), that allegation can be litigated in this forum and
   remedied at the end; self-help in the form of the ongoing harassment of third parties is not
   appropriate.

          Defendants-Counterclaimants therefore request a pre-motion and status conference
   to expeditiously resolve these matters. Defendants-Counterclaimants are available for such
   a conference any day this week.

                                                  Respectfully submitted,



                                                  /s/ Paul J. Fishman
   cc:    All counsel of record (via ECF)
